Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division
V Care Medical Equipment, Inc.,
(NPI: 1093864126; Supplier No. 4547500001)
Petitioner
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-997
Decision No. CR3426
Date: October 20, 2014
DECISION

The Medicare enrollment and billing privileges of Petitioner, V Care Medical Equipment,
Inc. are revoked pursuant to 42 C.F.R. § 424.57(e) and 424.535(a)(1),' effective
December 22, 2013, based on noncompliance with 42 C.F.R. § 424.57(c)(7) (supplier
standard 7).
I. Procedural History and Jurisdiction
Palmetto GBA, National Supplier Clearinghouse (Palmetto), a Medicare administrative
contractor for the Centers for Medicare & Medicaid Services (CMS), notified Petitioner

by letter dated November 22, 2013, that Petitioner’s Medicare enrollment was revoked
effective October 17, 2013. CMS Exhibit (CMS Ex.) 2 at 1, 4. Palmetto cited 42 C.F.R.

" Citations are to the 2013 revision of the Code of Federal Regulations (C.F.R.), unless
otherwise indicated.
§§ 405.800, 424.57(e), 424.535(a)(1), 424.535(a)(5)(ii), and 424.535(g)* as the legal
authority for the revocation based on noncompliance with 42 C.F.R. §§ 424.57(c)(7)
(supplier standard 7), and 424.57(c)(10) (supplier standard 10). Palmetto also notified
Petitioner that it was subject to a two-year bar to re-enrollment pursuant to 42 C.F.R.
§ 424.535(c). CMS Ex. 2 at 1, 4.

On January 6, 2014, Petitioner requested reconsideration of the initial determination.
CMS Ex. 3. On February 25, 2014, Palmetto issued a reconsidered determination
upholding the revocation of Petitioner’s Medicare enrollment and billing number based
on a violation of supplier standard 7 (42 C.F.R. § 424.57(c)(7)) and supplier standard 10
(42 C.F.R. § 424.57(c)(10)). CMS Ex. 4.

Petitioner requested a hearing before an administrative law judge (ALJ) by letter dated
April 15, 2014 (RFH) that was filed on April 21, 2014. The case was assigned to me for
hearing and decision on April 25, 2014, and an Acknowledgment and Prehearing Order
(Prehearing Order) was issued at my direction. No issue has been raised as to the
timeliness of Petitioner’s request for hearing, the parties do not challenge my authority to
decide this case, and I conclude that I have jurisdiction.

On May 23, 2013, CMS filed a motion for summary judgment (CMS Br.) with CMS Exs.
1 through 6. On June 23, 2014, Petitioner filed a response to CMS’s motion for summary
judgment (P. Br.) with attachments 1A through 1C, 2A and 2B, 3A through 3H, 4A
through 4F, and 5A and 5B.° CMS filed a reply (CMS Reply) on July 7, 2014. The
parties have not objected to my consideration of any of the offered exhibits and all are
admitted.

To... ANE ops. : : : ey .
“ Sections 405.800 and 424.57(g) of Title 42 establish notice requirements and effective
date determinations for revocations.

> The attachments offered by Petitioner were clearly offered as substantive evidence.
However, Petitioner violated Civil Remedies Division Procedures § 9 when marking the
attachments. There is also little likelihood of confusion based on the current marking of
the exhibits. Therefore the attachments are treated as Petitioner’s exhibits (P. Exs.) 1A,
1B, 1C, 2A, 2B, 3A, 3B, 3C, 3D, 3E, 3F, 3G, 3H, 4A, 4B, 4C, 4D, 4E, 4F, 5A, and 5B.
IL. Discussion
A. Applicable Law

Section 1831 of the Social Security Act (the Act) (42 U.S.C. § 1395j) establishes the
supplementary medical insurance benefits program for the aged and disabled known as
Medicare Part B. Administration of the Part B program is through contractors, such as
Palmetto. Act § 1842(a) (42 U.S.C. § 1395u(a)). Payment under the program for
services rendered to Medicare-eligible beneficiaries may only be made to eligible
providers of services and suppliers.* Act §§ 1834(j)(1) (42 U.S.C.§ 1395m(j)(1));
1835(a) (42 U.S.C. § 1395n(a)); 1842(h)(1) (42 U.S.C. § 1395(u)(h)(1)). Petitioner is a
durable medical equipment, prosthetics, orthotics, and supplies (DMEPOS) supplier.

The Act requires the Secretary to issue regulations that establish a process for the
enrollment of providers and suppliers, including the right to a hearing and judicial review
in the event of denial or non-renewal. Act § 1866(j) (42 U.S.C. § 1395cc(j)). Pursuant to
42 C.F.R. § 424.505, a supplier must be enrolled in the Medicare program and be issued a
billing number to have billing privileges and to be eligible to receive payment for services
rendered to a Medicare eligible beneficiary. To receive direct-billing privileges, a
DMEPOS supplier must meet and maintain the Medicare application certification
standards set forth in 42 C.F.R. § 424.57(c). Among other requirements, a DMEPOS
supplier must maintain a physical facility on an appropriate site. 42 C.F.R.

§ 424.57(c)(7). An appropriate site for the physical facility must meet certain criteria,
including that the practice location is in a location accessible to the public, Medicare
beneficiaries, and CMS and its agents, and that the practice location must be accessible
and staffed during posted hours of operation. 42 C.F.R. § 424.57(c)(7)(i)(B), (C). A
DMEPOS supplier must provide complete and accurate information in response to
questions on its application for Medicare billing privileges and must report to CMS any

* A “supplier” furnishes services and supplies under Medicare. The term supplier applies
to physicians or other practitioners and facilities that are not included within the definition
of the phrase “provider of services.” Act § 1861(d) (42 U.S.C. § 1395x(d)). A
“provider of services,” commonly shortened to “provider,” includes hospitals, critical
access hospitals, skilled nursing facilities, comprehensive outpatient rehabilitation
facilities, home health agencies, hospice programs, and a fund as described in sections
1814(g) and 1835(e) of the Act. Act § 1861(u) (42 U.S.C. § 1395x(u)). The distinction
between providers and suppliers is important because they are treated differently under
the Act for some purposes.

changes in information supplied on the application within 30 days of the change.

42 C.F.R. § 424.57(c)(2). A DMEPOS supplier must permit CMS or its agent to conduct
on-site inspections to ascertain supplier compliance with the Medicare enrollment
standards. 42 C.F.R. § 424.57(c)(8). Finally, a DMEPOS supplier must at all times be
“operational,” which means it “has a qualified physical practice location, is open to the
public for the purpose of providing health care related services, is prepared to submit
valid Medicare claims, and is properly staffed, equipped, and stocked . . . to furnish these
items or services.” 42 C.F.R. § 424.502.

The Secretary has delegated the authority to revoke enrollment and billing privileges to
CMS. 42 C.F.R. § 424.535. CMS or its Medicare contractor may revoke an enrolled
supplier’s Medicare enrollment and billing privileges and supplier agreement for any of
the reasons listed in 42 C.F.R. § 424.535. Specifically, CMS may revoke a supplier’s
enrollment and billing privileges if the supplier is determined not to be in compliance
with the enrollment requirements. 42 C.F.R. § 424.535(a)(1). CMS may also revoke a
currently enrolled supplier’s Medicare enrollment and billing privileges if CMS
determines, upon on-site review, that the supplier is no longer operational to furnish
Medicare covered items or services, or the supplier fails to satisfy any or all of the
Medicare enrollment requirements, or has failed to furnish Medicare covered items or
services as required by the statute or regulations. 42 C.F.R. § 424.535(a)(5)(ii). After a
supplier’s Medicare enrollment and billing privileges are revoked, the supplier is barred
from reenrolling in the Medicare program for one to three years. 42 C.F.R. § 424.535(c).

A supplier whose enrollment and billing privileges have been revoked may request
reconsideration and review as provided by 42 C.F.R. pt. 498. A supplier submits a
written request for reconsideration to CMS or its contractor. 42 C.F.R. § 498.22(a).
CMS or its contractor must give notice of its reconsidered determination to the supplier,
giving the reasons for its determination and specifying the conditions or requirements the
supplier failed to meet, and advising the supplier of its right to an ALJ hearing. 42 C.F.R.
§ 498.25. If the decision on reconsideration is unfavorable to the supplier, the supplier
has the right to request a hearing by an ALJ and further review by the Departmental
Appeals Board (the Board). Act § 1866(j)(8) (42 U.S.C. § 1395ce(j)(8)); 42 C.F.R.

§§ 424.545, 498.3(b)(17), 498.5. A hearing on the record, also known as an oral hearing,
is required under the Act. Crestview Parke Care Ctr. v. Thompson, 373 F.3d 743, 748-
751 (6th Cir. 2004). The supplier bears the burden to demonstrate that it meets
enrollment requirements with documents and records. 42 C.F.R. § 424.545(c).

B. Issue
Whether summary judgment is appropriate; and

Whether there was a basis for the revocation of Petitioner’s billing
privileges and Medicare enrollment.
C. Findings of Fact, Conclusions of Law, and Analysis

My conclusions of law are set forth in bold text followed by my findings of fact and
analysis.

1. Summary judgment is appropriate.

CMS has requested summary judgment. A provider or supplier denied enrollment in
Medicare or whose enrollment has been revoked has a right to a hearing and judicial
review pursuant to section 1866(h)(1) and (j) of the Act and 42 C.F.R. §§ 498.3(b)(1),
(5), (6), (8), (15), (17), 498.5. A hearing on the record, also known as an oral hearing, is
required under the Act. Act §§ 205(b), 1866 (h)(1) and (j)(8); Crestview, 373 F.3d at
748-51. A party may waive appearance at an oral hearing, but must do so affirmatively
in writing. 42 C.F.R. § 498.66. In this case, Petitioner has not waived the right to oral
hearing or otherwise consented to a decision based only upon the documentary evidence
or pleadings. Accordingly, disposition on the written record alone is not permissible,
unless the CMS motion for summary judgment has merit.

Summary judgment is not automatic upon request but is limited to certain specific
conditions. The Secretary’s regulations that establish the procedure to be followed in
adjudicating Petitioner’s case are at 42 C.F.R. pt. 498. 42 C.F.R. §§ 405.800, 405.803(a);
424.545(a), 498.3(b)(5), (6), (15), (17). The regulations do not establish a summary
judgment procedure or recognize such a procedure. However, the Board has long
accepted that summary judgment is an acceptable procedural device in cases adjudicated
pursuant to 42 C.F.R. pt. 498. See, e.g., Ill. Knights Templar Home, DAB No. 2274, at 3-
4 (2009); Garden City Med. Clinic, DAB No. 1763 (2001); Everett Rehab. & Med. Ctr.,
DAB No. 1628, at 3 (1997). The Board also has recognized that the Federal Rules of
Civil Procedure (Fed. R. Civ. Pro.) do not apply in administrative adjudications such as
this, but the Board has accepted that Fed. R. Civ. Pro. 56 and related cases provide useful
guidance for determining whether summary judgment is appropriate. Furthermore, a
summary judgment procedure was adopted as a matter of judicial economy within my
authority to regulate the course of proceedings and made available to the parties in the
litigation of this case by my Prehearing Order. The parties were given notice by the
Prehearing Order that summary judgment is an available procedural device and that the
law as it has developed related to Fed. R. Civ. Pro. 56 will be applied.

Summary judgment is appropriate when there is no genuine dispute as to any issue of
material fact for adjudication and/or the moving party is entitled to judgment as a matter
of law. The party requesting summary judgment bears the burden of showing that there
are no genuine issues of material fact for trial and/or that it is entitled to judgment as a
matter of law. In determining whether there are genuine issues of material fact for trial,
the reviewer must view the evidence in the light most favorable to the non-moving party,
drawing all reasonable inferences in that party’s favor. Generally, the non-movant may
not defeat an adequately supported summary judgment motion by relying upon the
denials in its pleadings or briefs but must furnish evidence of a dispute concerning a
material fact, i.e., a fact that would affect the outcome of the case if proven. Mission
Hosp. Reg’! Med. Ctr., DAB No. 2459, at 4 (2012) (and cases cited therein); Experts Are
Us, Inc., DAB No. 2452, at 4 (2012) (and cases cited therein); Senior Rehab. & Skilled
Nursing Ctr., DAB No. 2300, at 3 (2010) (and cases cited therein); see also Anderson v.
Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).

The standard for deciding a case on summary judgment and an ALJ’s decision-making in
deciding a summary judgment motion differs from that used in resolving a case after a
hearing. On summary judgment, the ALJ does not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the evidence, as would be
done when finding facts after a hearing on the record. Rather, on summary judgment, the
ALJ construes the evidence in a light most favorable to the non-movant and avoids
deciding which version of the facts is more likely true. Holy Cross Vill. at Notre Dame,
Inc., DAB No. 2291, at 5 (2009). The Board also has recognized that on summary
judgment it is appropriate for the ALJ to consider whether a rational trier of fact could
find that the party’s evidence would be sufficient to meet that party’s evidentiary burden.
Dumas Nursing & Rehab., L.P., DAB No. 2347, at 5 (2010). The Secretary has not
provided in 42 C.F.R. pt. 498, for the allocation of the burden of persuasion or the
quantum of evidence required to satisfy the burden. However, the Board has provided
some persuasive analysis regarding the allocation of the burden of persuasion in cases
subject to 42 C.F.R. pt. 498. Batavia Nursing & Conv. Ctr., DAB No. 1904 (2004), aff'd,
Batavia Nursing & Conv. Ctr. v. Thompson, 129 Fed. App’x 181 (6th Cir. 2005).

In this case, there is no genuine dispute as to any material fact pertinent to revocation
under 42 C.F.R. §§ 424.57(e) and 424.535(a)(1) based on noncompliance with 42 C.F.R.
§ 424.57(c)(7) (supplier standard 7) that requires a trial. The issues Petitioner raises
related to revocation under 42 C.F.R. §§ 424.57(e) and 424.535(a)(1) are issues of law.
The issues in this case must be resolved against Petitioner as a matter of law. The
undisputed evidence shows that there is a basis for revocation of Petitioner’s Medicare
enrollment and billing privileges. Accordingly, summary judgment based on the
violation of 42 C.F.R. § 424.57(c)(7) is appropriate.

Summary judgment is not appropriate for revocation pursuant to 42 C.F.R.

§§ 424.535(a)(5)(ii) on a theory that Petitioner was no longer operational when a site visit
occurred. Summary judgment is also not appropriate for revocation based on an alleged
violation of 42 C.F.R. § 424.57(c)(10) (supplier standard 10) on the theory that Petitioner
did not have the required liability insurance. Both of the alternative grounds for
revocation involve genuine disputes as to material fact that would require a trial. CMS
argues in its motion for summary judgment that Petitioner also violated 42 C.F.R.

§ 424.57(c)(8) (supplier standard 8). CMS acknowledges that this additional basis was

not cited in the initial determination. Though not specifically acknowledged by CMS,
42 C.F.R. § 424.57(c)(8) was also not mentioned in and apparently not considered on
reconsideration. The Secretary has accorded Petitioner a right to reconsideration and
specific notice of what requirements of law or regulations that Petitioner failed to meet
prior to an ALJ hearing. 42 C.F.R. §§ 498.22(a), 498.25(a)(2)-(3). Accordingly, before
passing upon the alleged violation of 42 C.F.R. § 424.57(c)(8), remand to CMS to ensure
Petitioner received a reconsidered determination on the new basis for revocation may be
appropriate. Even if I concluded that remand was not necessary, whether or not
Petitioner failed to permit CMS or its agents an opportunity to conduct an on-site
inspection in violation of 42 C.F.R. § 424.57(c)(8), involves disputed issues of material
fact that would require a trial.

2. There was a basis to revoke Petitioner’s Medicare enrollment and
billing privileges pursuant to 42 C.F.R. §§ 424.57(e) and 424.535(a)(1)
for violation of 42 C.F.R. § 424.57(c)(7) (supplier standard 7).

3. The effective date of revocation of Petitioner’s Medicare enrollment
and billing privileges based on a violation of 42 C.F.R. § 424.57(c)(7)
(supplier standard 7) is December 22, 2013, 30 days after the date on
which notice of revocation was mailed to Petitioner.

a. Facts
The facts are not disputed and any inferences are drawn in favor of Petitioner.

On October 17, 2013, Inspector Doug Warner went to 2096 S. Wayne Road, Suite A,
Westland, Michigan 48166, to conduct a site inspection of Petitioner. Petitioner does not
dispute that the 2096 S. Wayne Road, Suite A address was the address for Petitioner on-
file with Palmetto and CMS on October 17, 2013. Inspector Warner found that there
were no signs showing the Petitioner was located at the address and no posted hours of
operation. Inspector Warner looked through the door of the office and determined that
the suite was empty. Petitioner does not deny that it was no longer operating at 2096 S.
Wayne Road, Suite A on October 17, 2013. Inspector Warner called Petitioner’s owner,
Vidhya Jain on October 17, 2013, and left a message. Ms. Jain returned Inspector
Warner’s call and advised him that Petitioner had moved and that she would be
contacting Medicare soon but she did not give Inspector Warner the new address for
Petitioner. Inspector Warner included in his report that he advised Ms. Jain to notify
CMS of Petitioner’s new address. CMS Ex. 1. Photographs submitted by CMS are not
clear enough to determine the condition of the interior of 2096 S. Wayne Road, Suite A.
CMS Ex. | at 10-11; CMS Ex. 6 at 2-3.

In its request for reconsideration dated January 6, 2014, Petitioner admitted that on
October 17, 2013 Petitioner was moving its inventory to a new location. Petitioner stated
that the move was not completed until November 15, 2013. Petitioner asserted that it was
still operational at its practice location on October 17, 2013. Petitioner does not assert
and has not presented any evidence that it was open and accessible to the public at 2096
S. Wayne Road, Suite A at any time on October 17, 2013, or at any time thereafter.
Petitioner also asserted in its request for reconsideration that it has submitted all required
paperwork for a change of address and proof of liability insurance coverage but the dates
of submission are not alleged. CMS Ex. 3 at 1-2. Petitioner filed with its request for
reconsideration a lease agreement dated August 1, 2012, that Ms. Jain signed as President
of Petitioner for 33116 Palmer Road, Suite C, Westland, Michigan 48186. CMS Ex. 3 at
6; P. Ex. 1B. Petitioner filed with its request for reconsideration a letter to Palmetto
dated December 2, 2013, advising that Petitioner relocated effective November 15, 2013
from 2096 S. Wayne Road, Suite A, Westland, Michigan, the address Investigator
Warner visited, to 8010 Greenfield Road, Detroit, Michigan. CMS Ex. 3 at 7. Petitioner
also filed a copy of a Medicare enrollment application dated December 2, 2013, reporting
a change in enrollment information, specifically its current business location. The form
indicates Petitioner changed its business location to 8010 Greenfield Road, Detroit,
Michigan, effective November 15, 2013. CMS Ex. 3 at 8-20.

In its April 15, 2014 request for hearing, Petitioner admits that its President, Ms. Jain, did
tell the site inspector that Petitioner was moving its inventory to a new location in Detroit
and the inspector informed her to report the change to Medicare within 30 days.
Petitioner does not assert that it was open and accessible to the public at 2096 S. Wayne
Road at any time on October 17, 2013, or at any time thereafter.

Petitioner asserts in its response to the CMS motion for summary judgment that
Petitioner evacuated its 2096 S. Wayne Road location due to a fire on July 16, 2012, and
relocated to 33116 Palmer Road, Westland, Michigan. This is inconsistent with the
December 2, 2013 letter to Palmetto. CMS Ex. 3 at 7. Petitioner asserts that a “change
of location due to fire” was mailed to Palmetto on August 3, 2012. P. Br. at 1-2.
Petitioner filed no affidavit or declaration in support of these assertions and they are
entitled to no weight as I may only consider testimony that is under oath or affirmation.
42 C.F.R. § 498.62. Petitioner submitted as evidence a Westland Fire Department report
showing that a fire occurred on July 16, 2012, between 4:00 and 7:00 a.m. at 2118 S.
Wayne Road in Westland, Michigan. P. Ex. 1A. Petitioner submitted the August 1, 2012
lease agreement for 33116 Palmer Road, Suite D. CMS Ex. 3 at 6; P. Ex. 1B. Petitioner
submitted insurance and bond documents reflecting the Palmer Road address but those
documents are dated August 13, 2013 and November 27, 2013, more than a year after the
alleged fire (P. Ex. 2A and 2B). Petitioner also submitted a letter dated August 28, 2012,
from Palmetto to Petitioner at yet another address at 6658 Whispering Woods Drive,
West Bloomfield, Michigan, advising Petitioner that there was an update to Petitioner’s
file related to liability insurance. P. Ex. 1C. The August 28, 2012, Palmetto letter makes
no reference to the 33116 Palmer Road address, and I can draw no inference from the
Palmetto letter or the other documents that Petitioner notified Palmetto that it was

operating at an address other than 2096 S. Wayne Road. Petitioner admits that it was not
open and accessible to the public at 2096 S. Wayne Road on October 17, 2013; that
Inspector Warner did call Ms. Jain on October 17, 2013, and Ms. Jain explained
Petitioner was moving to a new address, and Inspector Warner told her to notify CMS
within 30 days. Petitioner asserts, pointing to the evidence it submitted, that had
Inspector Warner gone to the 33116 Palmer Road address, he would have found
Petitioner open and accessible to the public with signage and posted hours of operation.
P. Br. at 2-3.

b. Analysis

CMS argues that Petitioner’s billing privileges and participation in Medicare may be
revoked: (1) for violation of 42 C.F.R. § 424.57(c)(7) (supplier standard 7) because
Petitioner’s facility at the address on file with CMS was not operational in that it was not
accessible to the public, Medicare beneficiaries, CMS, or its agents; (2) for violation of
42 C.F.R. § 424.57(c)(10) because Petitioner did not have a current liability insurance
policy; (3) for violation of 42 C.F.R. § 424.57(c)(8) (supplier standard 8) because CMS
agents could not conduct a site investigation of the vacant facility; and (4) pursuant to

42 C.F.R. § 424.535(a)(5), because it was determined that Petitioner was not operational
when an on-site review was attempted. CMS Br. at 1-2, 5-11; CMS Reply. Petitioner
has submitted evidence, which if viewed in a light most favorable to Petitioner and with
all inferences drawn in Petitioners favor, shows the existence of genuine disputes of
material facts related to whether or not Petitioner had the required liability insurance and
was operational and could have been inspected on October 17, 2013, albeit at a different
address than the address on file with CMS. Therefore, summary judgment will not lie for
revocations based on 42 C.F.R. §§ 424.57(c)(8) and (10) and 424.535(a)(5). There are no
genuine disputes as to the facts that establish a violation of 42 C.F.R. § 424.57(c)(7) and,
as matter of law, revocation pursuant to 42 C.F.R. §§ 424.57(e) and 424.535(a)(1) is
appropriate.

I also note that revocation was upheld on reconsideration based on noncompliance with
42 C.F.R. §§ 424.57(c)(7) and (10) (supplier standards 7 and 10) not 42 C.F.R.

§ 424.535(a)(5). CMS Ex. 4. Therefore, whether or not there was a basis for revocation
pursuant to 42 C.F.R. § 424.535(a)(5) because Petitioner was not operational, is not at
issue before me because it was not a basis for revocation upheld on reconsideration.
However, it is well established that even a single violation of a single supplier standard is
an adequate basis for revocation of billing privileges and enrollment. Complete Home
Care, DAB No. 2525, at 6 (2013) (not necessary to decide whether or not operational
where supplier found to be in violation of supplier standard 7); 18661CPayday.com, DAB
No. 2289, at 13 (2009).

Supplier standard 7 (42 C.F.R. § 424.57(c)(7)) requires that Petitioner maintain an
appropriate site that meets specified criteria, including that it be accessible and staffed
10

during posted hours of operation. CMS or its agents must also be able to inspect the site
during normal hours of operation to ensure compliance with participation requirements.
Petitioner does not deny it was not accessible and staffed during normal hours of
operation at the address on file with CMS when Investigator Warner attempted to
conduct an inspection on October 17, 2013. Accordingly, Petitioner violated supplier
standard 7 (42 C.F.R. § 424.57(c)(7)(i)(C)) and there is a basis for the revocation of
Petitioner’s enrollment and billing privileges pursuant to 42 C.F.R. §§ 424.57(e) and
424.535(a)(1).

I conclude that the effective date for revocation of Petitioner’s Medicare enrollment and
billing privileges based on a violation of 42 C.F.R. § 424.57(c)(7) (supplier standard 7) is
30 days after the date on which notice of revocation was mailed. My conclusion is based
on the analysis of the Board in Neb Group of Arizona LLC, DAB No. 2573, at 7-8 (2014)
in which the Board gave effect to regulatory changes to 42 C.F.R. § 424.57 that were
published in the Federal Register but not the C.F.R. Accordingly, I conclude that the
effective date of the revocation of Petitioner’s Medicare enrollment and billing privileges
is December 22, 2013.°

Il. Conclusion

For the foregoing reasons, I conclude that Petitioner’s Medicare enrollment and billing
privileges are properly revoked effective December 22, 2013.

/s/
Keith W. Sickendick
Administrative Law Judge

> CMS argues that the effective date should be October 17, 2013, the date the failed
inspection attempt found Petitioner’s location empty and closed. The retroactive
effective date of October 17, 2013, would only be authorized in this case if revocation
was based on a determination that Petitioner was no longer operational. 42 C.F.R.

§ 424.535(g). If CMS wishes to attempt to prove that Petitioner was not operational in
order to establish the earlier effective date, CMS may file a motion to reopen in
accordance with 42 C.F.R. § 498.100(a) within 60 days of the date of notice of this
decision.
